                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:19CR188

       vs.
                                                                        ORDER
NICOLE M. LONEWOLF,

                       Defendant.


       This matter is before the court on Defendant's UNOPPOSED MOTION TO CONTINUE
DEADLINE FOR FILING PRETRIAL MOTIONS [16]. For good cause shown, I find that the
motion should be granted. Defendant will be given an approximate 30-day extension. Pretrial
Motions shall be filed by July 22, 2019.
       IT IS ORDERED:
       1.        Defendant's UNOPPOSED MOTION TO CONTINUE DEADLINE FOR
FILING PRETRIAL MOTIONS [16] is granted.              Pretrial motions shall be filed on or before
July 22, 2019.
       2.        The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between June 20, 2019, and July 22, 2019, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial
Act for the reason defendant's counsel required additional time to adequately prepare the case,
taking into consideration due diligence of counsel, and the novelty and complexity of this case.
The failure to grant additional time might result in a miscarriage of justice.        18 U.S.C. §
3161(h)(7)(A) & (B).


       Dated this 20th day of June, 2019.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
2
